DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 8, and 14 are objected to because of the following informalities:  
In line 4 of claims 1, 8, and 14, it appears that “a” (before “front”) should be changed to --the--, since the front end has been set forth in line 2.
In line 1 of claim 7, it appears that --one-- should be inserted after “at least”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
All pending claims are considered to be definite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7; 8-13; and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
U.S. Patent No. 8,863,963 (Hardy ‘963) in view of U.S. Patent No. 6,142,316 (Harbour et al. ‘316).
With respect to claim 1, Hardy ‘963 discloses a product management display system (see Figure 58) comprising a tray (12) having a front end (at 674), a rear end (unnumbered - the end to the left in Figure 58), and a floor (unnumbered - the horizontal bottom portion in Figure 58) configured to support a plurality of product (not shown - similar to 70 in Figure 3), wherein the floor includes a plurality of grooves (696, 696), and wherein the floor defines a rounded end portion (along numeral 672) at a front end of the tray; a plurality of divider walls (18), wherein each divider wall (18) of the plurality of divider walls separates the tray into a product dispensing row (from left to right in Figure 58); and a forward retaining member (at numeral 680 in Figure 58), wherein the forward retaining member (at numeral 680 in Figure 58) extends between a pair of forward support posts (at numerals 684), wherein the forward retaining member (at numeral 680 in Figure 58) and the pair of forward support posts (at numerals 684) are formed as a unitary component, wherein the forward retaining member and the pair of forward support posts are transparent (i.e., “clear” - see column 18, line 1), and wherein the unitary forward retaining member (680) and the pair of forward support posts (684, 684) are configured to engage (via 694) the tray; with respect to claim 2, wherein the forward retaining member (680) is curved (see Figure 58); with respect to claim 3, wherein the forward retaining member (680) and the pair of forward support posts (684) are formed separately (see Figure 18) from the tray (12) and the dividers (18); with respect to claim 4, wherein the pair of forward support posts (684) are straight (see Figure 58); with respect to claim 5, wherein the dividers include a plurality of support columns (see Figure 58 - unnumbered); with respect to claim 6, wherein the plurality of grooves (696, 696) are evenly spaced; with respect to claim 7, further comprising at least pusher mechanism (not shown in Figure 58 - similar to 14 shown in Figure 1) configured to move product toward the front end of the tray (12) within the product dispensing row.
With respect to claim 8, Hardy ‘963 discloses the product management display system, as advanced above, comprising: the tray (12) having the front end, as advanced above, the rear end, as advanced above, and the floor configured to support a plurality of product, wherein the floor includes a plurality of grooves (696, 696), and wherein the floor defines the rounded end portion (along 672), as advanced above, at the front end of the tray; the plurality of divider walls (18), as advanced above, wherein each divider wall of the plurality of divider walls separates the tray into a product dispensing row as advanced above; the forward retaining member (680), as advanced above, wherein the forward retaining member extends between the pair of forward support posts (684, 684), as advanced above, wherein the forward retaining member (680) and the pair of forward support posts (684) are formed as the unitary component (see Figure 58)t, wherein the forward retaining member and the pair of forward support posts are transparent, as advanced above, and wherein the unitary forward retaining member (680) and the pair of forward support posts (684) are configured to engage (via694), as advanced above, the tray (12) ; and a plurality of pusher mechanisms (not shown - as at 14 in Figure 1 - a plurality are shown in Figure 13) configured to move product toward the front end of the tray within the product dispensing rows; with respect to claim 9, wherein the forward retaining member is curved, as advanced above; with respect to claim 10, wherein the forward retaining member (680) and the pair of forward support posts (684) are formed separately (see Figure 58) from the tray and the dividers; with respect to claim 11, wherein the pair of forward support posts are straight (see Figure 58); with respect to claim 12, wherein the with respect to claim 13, wherein the plurality of grooves (696, 696) are evenly spaced.
With respect to claim 14, Hardy ‘963 discloses the product management display system comprising: the tray having the front end, the rear end, and the floor configured to support a plurality of product, as advanced above, wherein the floor includes the plurality of grooves, as advanced above, and wherein the floor defines the rounded end portion at a front end of the tray, as advanced above; the plurality of divider walls, as advanced above, wherein each divider wall of the plurality of divider walls separates the tray into a product dispensing row; the forward retaining member, as advanced above, wherein the forward retaining member extends between the pair of forward support posts, as advanced above, wherein the forward retaining member and the pair of forward support posts are transparent, and wherein the unitary forward retaining member and the pair of forward support posts are configured to engage the tray, as advanced above; and at least one pusher mechanism, as advanced above, configured to move product toward the front end of the tray within the product dispensing rows; with respect to claim 15, wherein the pair of forward support posts are formed as the unitary component, as advanced above; with respect to claim 16, wherein the forward retaining member is curved, as advanced above; with respect to claim 17, wherein the forward retaining member and the pair of forward support posts are formed separately from the tray and the dividers, as advanced above; with respect to claim 18, wherein the pair of forward support posts are straight, as advanced above; with respect to claim 19, wherein the dividers include a plurality of support columns, as advanced above; and with respect to claim 20, wherein the plurality of grooves are evenly spaced, as advanced above.
The claims differ from Hardy ‘963 in requiring the forward retaining member to extend beyond the rounded end portion (claims 1, 8, and 14).

Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the forward retaining member (680) of Hardy ‘963 as extending beyond the rounded end portion (at 672), as taught by Harbour et al. ‘316 (where 134 extends beyond 26), for increased support and stability of the product held therein. 

				     Double Patenting
U.S. Patent Nos. 10,952,549 and 10,448,756, to which this application claims priority, have been reviewed for Double Patenting, but none has been deemed to be applicable since the patented claims encompass a different invention than the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Nos. 9,380,889, 9,107,516, 8,162,154, 7,104,410, 6,779,670, 6,715,621, 6,695,152, 6,679,389, 6,325,221, 6,237,784, 6,142,317, 5,685,664, and 5,645,176 and U.S. Patent Application Publication Nos. 2015/0157141, 2011/0098980, 2006/0032827, and 2005/0167377 show trays with dividers and a curved front retaining member 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                            


December 6, 2021